432 Mich. 198 (1989)
438 N.W.2d 76
STEIN
v.
SOUTHEASTERN MICHIGAN FAMILY PLANNING PROJECT, INC.
RIFKIN
v.
UNIVERSITY OF MICHIGAN HOSPITAL
Docket Nos. 80388, 80695, (Calendar Nos. 5-6).
Supreme Court of Michigan.
Argued January 7, 1988.
Decided April 3, 1989.
Sommers, Schwartz, Silver & Schwartz, P.C. (by Richard D. Toth), for the plaintiffs in Stein.
Rifkin & Kingsley, P.C. (by Lori D. Weisberg and Rebecca A. Roberts), for the plaintiffs in Rifkin.
Samuel A. Turner, Corporation Counsel, and Alan B. Havis and Glen H. Downs, Assistant Corporation Counsel, for Wayne County General Hospital.
Plunkett & Cooney, P.C. (by D.J. Watters and Christine D. Oldani), for defendant University of Michigan Hospital.
Amici Curiae:
Neal & Lengauer, P.C. (by Stephanie A. Nelson), for Michigan Defense Trial Counsel.
Lopatin, Miller, Freedman, Bluestone, Erlich, Rosen & Bartnick (by Richard E. Shaw) for Michigan Trial Lawyers Association.
Cozadd, Shangle, Smith & Andrews (by John R. Day) for Peoples Community Hospital Authority.
PER CURIAM:
This Court held in Hyde v Univ of Michigan Bd of Regents, 426 Mich. 223; 393 NW2d 847 (1986), that the diagnosis, treatment, and care of patients at a public general hospital or medical facility, when expressly or impliedly mandated or authorized by the constitution, statute, or other law, is a governmental function and that to the extent Parker v Highland Park, 404 Mich. 183; 273 *201 NW2d 413 (1978),[1] had ruled such activity does not constitute a governmental function, it was impliedly overruled by Ross v Consumers Power Co (On Rehearing), 420 Mich. 567; 363 NW2d 641 (1984).[2]
The Court in Hyde then declared that the new rule of Ross would apply to all cases commenced after January 22, 1985, when Ross was decided, and to those cases then pending either in trial or appellate courts in which a governmental immunity issue "was properly raised and preserved."[3]
Hyde thus stated a rule of "limited" retroactivity. The new rule would apply only in cases commenced after the overruling decision and in pending cases where the issue had been raised and preserved.
The cases consolidated in this appeal were filed during the interim between decisions in Parker and Ross and were disposed of at the trial level prior to our decision in Hyde. The procedural histories involved are best understood through the following sequence:


                          A. Stein
  December 27, 1978       Parker decided.
  February 21, 1984       Plaintiffs Stein filed a complaint against
                            defendants Southeastern Michigan Family Planning
                            Project,
  Page 202
                            P. Eastin, and Wayne County General Hospital
                            alleging medical malpractice.
  January 22, 1985        Ross released.
  July 1, 1985            Defendant Wayne County General Hospital moved for
                            summary disposition on the basis of governmental
                            immunity.
  November 8, 1985        Defendant hospital was granted summary disposition.
  October 3, 1986         Hyde decided.
  February 6, 1987        The Court of Appeals affirmed the order granting
                            summary disposition. 158 Mich. App. 702; 405 NW2d
                            147 (1987).
                          B. Rifkin
  December 27, 1978       Parker decided.
  August 20, 1981         Plaintiffs filed a complaint against defendant
                            University of Michigan Hospital, alleging medical
                            malpractice.
  January 22, 1985        Ross released.
  April 11, 1985          Defendant moved for summary disposition on the basis
                            of governmental immunity.
  August 7, 1985          Defendant was granted summary disposition.
  October 3, 1986         Hyde decided.



*203
  December 30, 1986       The Court of Appeals reversed the order granting
                            summary disposition and remanded the case for
                            further proceedings. 159 Mich. App. 254; 406 NW2d
                            202 (1986).

The question presented in these cases is whether a hospital owned by a governmental entity that had not challenged the correctness of this Court's decision in Parker or raised a defense of governmental immunity before Ross was decided and, after Ross was decided, for the first time filed a motion for summary disposition on the basis of Ross, raised and preserved a challenge to Parker.
We answer the question directly. A hospital owned by a governmental entity that did nothing to raise a challenge to Parker or assert a defense of governmental immunity before Ross was decided had not raised and preserved the issue.
The overruling of Parker created a window of immunity for causes of action that accrued before July 1, 1986, the effective date of 1986 PA 175.
Act 175, providing that the governmental tort liability act "does not grant immunity to a governmental agency with respect to the ownership or operation of a hospital," MCL 691.1407(4); MSA 3.996(107)(4), adopted the concept expressed in Parker that a governmental agency operating a general hospital was subject to tort liability.
This Court, in providing in Hyde that the overruling of Parker would be accorded limited retroactivity, limited the window of immunity. Our clarification of this today accords with the clearly expressed intent of the Legislature.
We reverse the decision of the Court of Appeals in Stein and affirm the decision in Rifkin.
RILEY, C.J., and LEVIN, BRICKLEY, CAVANAGH, BOYLE, and ARCHER, JJ., concurred.
*204 GRIFFIN, J. (dissenting).
Although I was not a member of this Court when Hyde v Univ of Mich Bd of Regents, 426 Mich. 223; 393 NW2d 847 (1986), was decided, I find it difficult to believe that a majority of the Hyde Court would have intended this result.
The Court's holding today penalizes these defendants because, prior to Ross v Consumers Power Co (On Rehearing), 420 Mich. 567; 363 NW2d 641 (1984), they did not anticipate the decisions in Ross and Hyde, nor did they divine the interpretation handed down today as to the meaning of Hyde. These defendants lose because they did not have the clairvoyance prior to Ross to move for summary disposition or raise immunity as an affirmative defense.
I find this particularly disturbing in light of the acknowledgment by the Ross Court itself that "[s]overeign and governmental immunity are not affirmative defenses, but characteristics of government which prevent imposition of tort liability upon the governmental agency." Further, in order to state a cause of action against a governmental agency, "plaintiffs must plead facts in their complaint in avoidance of immunity...." 420 Mich. 621, n 34.
The same point was reiterated by the Hyde Court, which recognized:
Unlike other claims of immunity, sovereign and governmental immunity are not affirmative defenses, but characteristics of government which prevent imposition of tort liability. Ross, supra; Galli [v Kirkeby, 398 Mich. 527, 541, n 5; 248 NW2d 149 (1976)]; McCann v Michigan, 398 Mich. 65, 77, n 1; 247 NW2d 521 (1976). Compare MCR 2.111(F)(3)(a). [426 Mich. 261, n 35.]
*205 Earlier, in McCann, Justice RYAN had provided this explanation:
At first impression, it may appear appropriate to characterize governmental immunity as an affirmative defense. However, a careful analysis of the doctrine as construed by this Court indicates that, to plead a cause of action against the state or its agencies, the plaintiff must plead and prove facts in avoidance of immunity. In McNair v State Hwy Dep't, 305 Mich. 181, 187; 9 NW2d 52 (1943), for instance, we held that the state's failure to plead sovereign immunity will not constitute a waiver because "failure to plead the defense of sovereign immunity cannot create a cause of action where none existed before." In Penix v City of St Johns, 354 Mich. 259; 92 NW2d 332 (1958), we held that a complaint which contained no averment that the defendant was engaging in a proprietary function, and which in fact alleged activity to which governmental immunity applied, stated no cause of action against the municipality. Thus, although we have on occasion referred to governmental immunity as a defense, see McNair v State Hwy Dep't; Martinson v Alpena, 328 Mich. 595, 599; 44 NW2d 148 (1950), our past treatment of the doctrine indicates that its inapplicability is an element of a plaintiff's case against the state. [398 Mich. 77, n 1.]
Moreover, this Court has held that the authority to waive a governmental body's sovereign or governmental immunity rests only with the Legislature. Benson v State Hosp Comm, 316 Mich. 66; 25 NW2d 112 (1946).[1] See also McNair v State Hwy Dep't, 305 Mich. 181, 187; 9 NW2d 52 (1943), wherein we said,
If, as we hold, such defense [governmental immunity] can only be waived by legislative action, then it necessarily follows that the attorney general, an officer of the State of Michigan, may not *206 waive such defense. Moreover, the failure to plead the defense of sovereign immunity cannot create a cause of action where none existed before. [Emphasis added.]
It might be argued that pleading requirements were changed by a court rule amendment effective March 1, 1985, which added "immunity granted by law" to the list of affirmative defenses. MCR 2.111(F)(3)(a). However, that amendment merely clarified that an individual who claims immunity must plead it as an affirmative defense. Appellate court decisions issued subsequent to adoption of the amendment have indicated that pleading requirements with respect to a governmental entity remain unaffected. See Hyde, supra, 426 Mich. 261 (which specifically refers to the 1985 amendment). See also Hoffman v Genesee Co, 157 Mich. App. 1, 7-8; 403 NW2d 485 (1987), lv den 428 Mich. 902 (1987), and Canon v Thumudo, 430 Mich. 326, 344, n 10; 422 NW2d 688 (1988), wherein a majority of this Court recently said:
Unlike a claim of individual immunity, sovereign and governmental immunity are not affirmative defenses, but characteristics of government which prevent imposition of tort liability. A plaintiff therefore bears the burden of pleading facts in the complaint which show that the action is not barred by the governmental immunity act. MCL 691.1401 et seq.; MSA 3.996(101) et seq. This may be accomplished by pleading facts which show that the tort occurred during the exercise of a nongovernmental or proprietary function or by stating a claim which fits within one of the statutory exceptions. Hyde, supra, p 261, n 35; Ross, supra, p 621, n 34; Galli v Kirkeby, 398 Mich. 527, 541; 248 NW2d 149 (1976); McCann v Michigan, 398 Mich. 65, 77, n 1; 247 NW2d 521 (1976).
*207 As I read the postamendment appellate decisions, a plaintiff still is required to allege facts in avoidance of immunity in order to plead a cause of action against the state or its agencies, and a governmental entity cloaked with immunity still is not required to plead immunity as an affirmative defense.
It is ironic and unjust that similarly situated plaintiffs who filed defective pleadings prior to Ross will benefit by the majority's decision today, while plaintiffs who followed the rules and pleaded facts in avoidance of immunity will be penalized. This stands the law of governmental immunity on its head.
The phrase "raised and preserved" employed in Hyde contemplates an appellate court review of the record made in a trial court. I see nothing in this Court's opinions in Ross or Hyde which should necessarily preclude the timely preservation of issues for appeal.
Reliance by parties on the state of the law should be a very important factor in determining the prospective-retroactive application of a law-changing decision. Plaintiffs in both of the cases before us relied on Parker and did not plead facts in avoidance of governmental immunity. The defendants in both cases also relied on Parker and did not file what at the time would have been a frivolous motion for summary disposition on the basis of governmental immunity. Within a short time after Ross was decided, both defendants moved for summary disposition on immunity grounds. Under the circumstances, I conclude that the immunity issue was timely raised and preserved in the only way that made any sense at the time.
I would affirm the decision of the Court of Appeals in Stein, and I would reverse its decision in Rifkin.
NOTES
[1]  This Court declared in Parker v Highland Park, 404 Mich. 183; 273 NW2d 413 (1978), that the operation of a general hospital was not a governmental function within the meaning of the governmental tort liability act, MCL 691.1407; MSA 3.996(107), and thus that the City of Highland Park was subject to tort liability for medical malpractice in the emergency room of Highland Park General Hospital.
[2]  In Ross, this Court "redefined the term `governmental function,'" but "[n]one of the nine consolidated cases decided in Ross involved the tort liability of a public general hospital...." Hyde, supra, pp 229-230.
[3]  Hyde, supra, p 230.
[1]  In view of the status and powers conferred by article 8 of the 1963 Constitution upon certain public universities, including the University of Michigan, a party defendant in one of the cases consolidated in this appeal, the argument is available that immunity could be waived in the case of such a university by its governing board.